Citation Nr: 1517752	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and daughter, M.F.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the Veteran's claim for entitlement to service connection for a right eye disability.

A hearing was held on March 17, 2015, by means of video conferencing equipment with the appellant in Los Angeles, California, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The hearing involved the issue of entitlement to service connection for a left eye disability.  

In a January 2009 rating decision, the RO denied the Veteran's claim for service connection for an injury below the left eye.  In January 2011, the Veteran's representative submitted both a statement claiming entitlement to service connection for a right eye condition and a VA Form 21-526b Veteran's Supplemental Claim for Compensation for "service connection for new disability" of right eye condition.  The claim for service connection for a right eye condition was denied in the June 2011 rating decision and the Veteran submitted a Notice of Disagreement (NOD) in June 2012, stating that he was appealing the decision denying disability for "right eye damage that occurred when [he] was in the military."  The RO issued a Statement of the Case (SOC) regarding the claim for service connection for a right eye disability in December 2013.  

The Veteran submitted a VA Form 9 in January 2014 on which he stated that he was only appealing the issue of "denial of left eye injury with residuals from auto accident that occurred on active duty."  In May 2014, the Veteran's representative filed a statement in lieu of VA Form 646, contending that the Veteran was entitled to service connection for a right eye condition.  The May 2014 statement can be interpreted as a Substantive Appeal, and although it was not timely filed, the timeliness of the appeal was waived by subsequent actions of the RO, including certification of the issue to the Board with notice given to the Veteran.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).

In an October 2014 submission, the Veteran stated that when he filed his claim in January 2011, he mistakenly identified the right eye, when what he intended was to reopen a claim for the left eye.  He requested that a correction be made to show he was appealing the decision denying service connection for the left eye.  The Veteran presented testimony regarding his left eye disability at the March 2015 Board hearing, and the Veteran's representative again confirmed that the claim for service connection was intended to reference the left eye, as opposed to the right.

At the Board hearing, the Veteran and his representative requested that the Board take jurisdiction of the appeal of service connection for a left eye disability.   Even were the Board to construe the Veteran's January 2011 claim as one for service connection of a left eye disability, there has been no subsequent adjudication by the RO of this issue, and the June 2011 rating decision, June 2012 NOD, and the December 2013 SOC all relate to the Veteran's right eye, specifically.  Absent an NOD, an SOC, and a Substantive Appeal, the Board does not have jurisdiction over the issue of service connection for a left eye disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994).  Nevertheless, the Veteran has clearly reasserted that he intended to reopen a claim for service connection for a left eye disability.

The issue of whether new and material evidence has been submitted sufficient to reopen a claim for service connection for a left eye disability has been raised by the record in VA Form 9 received by VA on January 15, 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In October 2014 filings, the Veteran and his representative wrote that the Veteran intended to appeal the denial of service connection for a left eye disability, as opposed to a right eye disability.

2.  The Veteran has clearly indicated that he no longer wishes to pursue an appeal of the denial of service connection for a right eye disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a right eye disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2014).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In a December 2014 letter, the Veteran's representative requested "correction" of the pending appeal, stating that the claim for service connection "should be [for the]  'left eye' not 'right eye.'"  The Veteran submitted a statement in support of claim in October 2014 stating that he made a mistake in his January 2011 statement in indicating that he was filing a claim regarding his right eye, and stated that it should have been a left eye disability for which he was reopening a claim.  He also requested that the correction be made to show that he was appealing the left eye condition.  Both of these requests were in writing, were signed by either the Veteran or his representative, and included the Veteran's VA file number.  The Veteran again confirmed, at the March 2015 Board hearing, that he had intended to claim entitlement to service connection for a left, as opposed to a right eye disability, and asking that the Board interpret the appeal as one for service connection for a left eye disability, and not the right.    

The Veteran has clearly stated his intent to discontinue his appeal for service connection for a right eye disability.  The Board thus finds that the Veteran intentionally withdrew his appeal for service connection for a right eye disability, and the content and form of the October 2014 submittals met the requirements of § 20.204(b).  These filings, then, effectively withdrew the relevant NOD and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to the issue of entitlement to service connection for a right eye disability.  The Board, therefore, does not have jurisdiction over the appeal, and the appeal as to this issue must be dismissed.


ORDER

The appeal of the claim for service connection for a right eye disability is dismissed.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


